Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Q2 2010 Earnings Release Details - NOTICE OF CONFERENCE CALL: Tuesday, August 10 (at) 10:00 a.m. EDT JAG - TSX/NYSE CONCORD, NH, July 12 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE) will release its Q2 2010 financial and operating results after the market close on August 9, 2010. The Company will hold a conference call the following morning, August 10 at 10:00 a.m. EDT, to discuss the results. << From North America: 800-218-5691 International: 213-416-2192 Replay: From North America: 800-675-9924 International: 213-416-2185 Replay ID: 81010 Webcast: www.jaguarmining.com >> Presentation at Jefferies Conference Jaguar will be presenting at Jefferies 6th Annual Global Industrial and A&D Conference to be held at the Mandarin Oriental Hotel in New York City on Tuesday, August 10 at 1:15 p.m. EDT. The presentation will not be webcast.
